
	

113 HR 4482 IH: To prohibit any appropriation of funds for the Science and Technology account of the Environmental Protection Agency.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4482
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Mr. Salmon introduced the following bill; which was referred to the Committee on Science, Space, and Technology
		
		A BILL
		To prohibit any appropriation of funds for the Science and Technology account of the Environmental
			 Protection Agency.
	
	
		1.Funding prohibitionNo funds are authorized to be appropriated for the Science and Technology account of the
			 Environmental Protection Agency.
		
